FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of January, 2013 Commission File Number: 001-12440 ENERSIS S.A. (Translation of Registrant’s Name into English) Santa Rosa 76 Santiago, Chile (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form20-F or Form40-F: Form20-F[X]Form40-F[] Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(1): Yes[]No[X] Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(7): Yes[]No[X] Indicate by check mark whether by furnishing the information ontained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule12g3-2(b) under the Securities Exchange Act of 1934: Yes[]No[X] If °;Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule12g3-2(b): N/A SIGNIFICANT EVENT Enersis S.A. Securities Registration Record No. 175 Santiago, January 29, 2013. Ger. Gen. N° 20/2013. Mr. Fernando Coloma C. Superintendent of Securities and Insurance Superintendence of Securities and Insurance Alameda 1449 Santiago, Chile RE: Significant Event Dear Sir, In accordance with articles 9 and 10, paragraph 2 of the Securities Market Law 18,045, the provisions of General Norm 30 of the Superintendence and in the exercise of the powers bestowed upon me, I hereby inform you as a significant event: That our subsidiary, Endesa Chile, in the context of the procedure of the international arbitration regarding the differences between the parties of the contract “Contracto de Construcción Llave en Mano de la Central Termoeléctrica Bocamina II”, that was initiated in October 2012 by a request for arbitration filed by our subsidiary at the International Chamber of Arbitration in Paris (CII), Endesa Chile has been notified by the Technical Secretariat of the International Chamber of Arbitration in Paris that the members of the Consortium SES-TECNIMONT, , have answered separately the request for arbitration of Endesa Chile which contained their claims and have sued Endesa Chile for an amount of US$MM 1,294, in the case of Tecnimont and US$MM 15, in the case of SES. Our subsidiary, Endesa Chile, considers that the counterclaims are unfounded, whereby our Company will defend its position in this arbitration, believing that has the right and the facts supports Endesa Chile ´s position in this dispute justifing the collection of the bank performance bonds in relation with the serious breaches of the Consortium. In consideration of the foregoing, and considering the lack of foundation for the applicants ´, at this date, there are no financial impacts on the assets, liabilities or results of Enersis S.A. or its subsidiary Endesa Chile Sincerely yours, Massimo Tambosco Deputy Chief Executive Officer c.c.
